DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 R.J. REYNOLDS TOBACCO COMPANY,
                             Appellant,

                                      v.

               VIVIAN TURNER, as Personal Representative
                   of the Estate of VIVIAN WILKINSON,
                                  Appellee.

                               No. 4D16-2625

                               [August 3, 2017]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John J. Murphy, III, Judge; L.T. Case
No. 2008-CV-019616.

  Scott M. Edson and Ashley C. Parrish of King & Spalding, LLP,
Washington, D.C., William L. Durham II of King & Spalding, LLP, Atlanta,
GA, and Robert C. Weill of Sedgwick, LLP, Miami, for appellant/ cross
appellee R.J. Reynolds Tobacco Company.

    John S. Mills and Courtney Brewer of the Mills Firm, P.A., Tallahassee,
for appellee/ cross appellant.

PER CURIAM.

   Affirmed.

LEVINE, CONNER, JJ., and SMALL, LISA, Associate Judge, concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.